IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISION

B.X., a minor, )
)
Petitioner/Plaintiff, )
)
v. )
)

JONATHAN HAYES, in his official ca- ) CIVIL ACTION NO, 1:19-cv-00017
pacity as Interim Director of the Office )
of Refugee Resettlement, and )
SERVANDO BARRERA, in his official )
capacity as Federal Field Specialist, Office )
of Refugee Resettlement, )
)
Respondent/Defendant. )

JOINT STIPULATION OF DISMISSAL
NOW COME Petitioner B.X., a minor and Respondents, JONATHAN H. HAYES, in his
official capacity as Director of the Office of Refugee Resettlement; and SERVANDO
BARRERA, in his official capacity as Federal Field Specialist, Office of Refugee Resettlement,
pursuant to Fed R. Civ P. 41(a)(1)(A)(ii), who jointly stipulate to the dismissal of all claims by

the Petitioner in this case, with prejudice, each party to bear their own cost.

[Remainder of Page Intentionally Left Blank]
Counsel for Petitioner:

\ ;
[ Ge (0, ie Fr
Ricardo de Anda
DE ANDA LAW FIRM, P.C.
212 Flores Avenue
Laredo, Texas 78040
Tel. 956-726-3800
Fax. 956-726-0030
deandalaw@gmail.com
Texas Bar No. 05689500

 

Attorney in Charge for Plaintiff

Respectfully submitted,
Counsel for Respondents:

RYAN K. PATRICK
United States Attorney

si E. Paxtow Warner by permission
E. Paxton Warner

Assistant United States Attorney
Southern District Bar No. 555957
Texas Bar No. 24003139
USAO-Southern District of Texas
1701 West Hwy 83, Suite 600
McAllen, Texas 78501

Tel. 956-618-8010

Fax. 956-618-8016

Attorney in Charge for Respondents

CERTIFICATE OF SERVICE

I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system that will send a notice of electronic filing to all attorneys

of record.

}
/

/lo. ix ti RL

L

By:

 

/RICARDO DE ANDA
Attorney for Petitioner
